 

AMENDMENT NO. 3 TO

PROFESSIONAL DIVERSITY NETWORK, INC.

2013 EQUITY COMPENSATION PLAN

 

The Professional Diversity Network, Inc. 2013 Equity Compensation Plan (the
“Plan”) is hereby amended as follows, effective upon the date approved by
Professional Diversity Network, Inc.’s shareholders:

 

1. Section 4.1 of the Plan is amended to read as follows:

 

“4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Section 4.4 herein, the maximum number of Shares available for issuance to
Participants under the Plan shall be 915,000 shares.”

 

2. Continuing Effect of Plan. Except as expressly modified herein, the
provisions of the Plan are and shall remain in full force and effect.

 

IN WITNESS HEREOF, the undersigned have acknowledged and executed this amendment
to the Plan as of the date set forth below.

 

  By:     Name:     Title:     Date:                          PROFESSIONAL
DIVERSITY NETWORK, INC.

 

   

 

 